Title: From Benjamin Franklin to Landais, 27 March 1779
From: Franklin, Benjamin
To: Landais, Pierre


Sir
Passy March 27, 1779
I received your favour of the 17 inst.—with the List inclosed of your Ships Company. I am concerned to see the Number so small, But it is not in my Power to enlarge it; as you do not chuse to have french Seamen, and Americans are not to be had; and If I shou’d procure a Permission for you to enlist Volunteers from among the British Prisoners in France, there is Danger of their Treachery, and that you may be as much embarrassed with them as with the Villains of the same Nation that shipt themselves at Boston.
I had no Intention of offending you when I mentioned my having no Concern in projecting the Voyage of the Flamand. On my Arrival I found M. Deane in Possession of all that sort of Business which I left to be continued with him, because he best understood it.— As you say you remember the Transaction, I have no Doubt of his communicating to me what had passed between you & him on the Subject, and that, relying on his Judgment, I might say I approved of it. My not giving my Attention then to such Affairs, is I suppose the Reason of my having totally forgot it. But it is my Opinion that whatever Agreement he had made with you before my Arrival or even after it, as I made no Opposition ought to be honorably comply’d with, whether I approved of it or not; And I make no Doubt but the Congress when acquainted with the Circumstances, will do what is just & proper.
I am glad to hear that you have got the Caulkers and Smiths at Work: I hope you will now soon be ready. M. Schweighauser has had for some Time all the Orders necessary from me. The sending to Paris for Orders in such Business is very inconvenient; it occasions great Loss of Time; and is the more perplexing to me, as I do not understand it. Merchants in the Ports are the only Men fit to manage it. The Navy Board directed very properly the Application to the Commercial Agent.
I hope the Delay of receiving the Mutineers is over and that you are at length clear of em. I have the Honor to be with great Regard, Sir, y. m. o. h. s.
BF
If M. Adams is with you, please to present my Respects to him.Honble. Capt. Landais
